Citation Nr: 0636907	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  96-49 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint and muscle pain in the arms, shoulders, 
and legs, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by headaches, including as due to an undiagnosed 
illness.

3.  Entitlement to service connection for a respiratory 
disability, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by chest pains, including as due to an undiagnosed 
illness.

5.  Entitlement to service connection for a skin disability, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by hair loss, including as due to an undiagnosed 
illness.

7.  Entitlement to service connection for sexual dysfunction, 
including as due to an undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by abdominal pain, including as due to an 
undiagnosed illness.

9.  Entitlement to service connection for an eye disability, 
to include spasms, including as due to an undiagnosed 
illness.

10.  Entitlement to service connection for a psychiatric 
disability, to include memory loss, weight loss, a delusional 
disorder, major depression, and post-traumatic stress 
disorder (PTSD), including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974 and from September 1990 to August 1991.  The 
veteran also had an intervening period of 16 years and 28 
days of inactive service with a reserve component.  The 
veteran's second period of active duty included service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1995 and September 1997 
decisions, first of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA), and later of 
the Winston-Salem, North Carolina RO which denied the 
veteran's claims for service connection for undiagnosed 
illnesses, or a chronic multi-symptom illness, manifested by 
joint and muscle pain in the arms, shoulders, and legs; 
headaches; a respiratory disorder, including shortness of 
breath; sinusitis; chest pain, including an enlarged left 
ventricular hypertrophy and left atrial enlargement; a 
psychiatric disorder, including memory loss, weight loss, a 
delusional disorder, and major depression; a skin disorder; 
hair loss; sexual dysfunction; abdominal pain; and an eye 
disorder, including spasms.

The veteran testified at a hearing at the RO in June 2002 
regarding his claims.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  Service connection is in effect for lumbosacral strain, 
carpel tunnel syndrome, and residuals of a right wrist 
injury.  The medical evidence does not establish a link 
between any disability manifested by joint and muscle pain of 
the arms, shoulders, and legs, and the veteran's military 
service.

3.  The veteran's headaches are attributable to a known 
clinical diagnosis of tension type headaches; and the medical 
evidence does not show that the veteran's tension type 
headache disorder had its onset in service or was due to any 
event or incident of his active duty service.

4.  The veteran's respiratory and sinus disabilities are 
known clinical diagnoses: allergic rhinitis and right 
inferior turbinate synechia; and the medical evidence does 
not show that the veteran's allergic rhinitis and right 
inferior turbinate synechia had their onset in service or was 
due to any event or incident of his active duty service.

5.  The veteran's chest pain is attributable to known 
clinical diagnoses of an enlarged left ventricular 
hypertrophy and left atrial enlargement; and the medical 
evidence does not show that the veteran's enlarged left 
ventricular hypertrophy and left atrial enlargement had their 
onset in service or was due to any event or incident of his 
active duty service.

6.  The veteran's skin disability is a known clinical 
diagnosis: groin pruritis; and the medical evidence does not 
show that the veteran's groin pruritis had its their onset in 
service or was due to any event or incident of his active 
duty service.

7.  The veteran's hair loss is attributable to know clinical 
diagnoses of male pattern baldness and androgenic alopecia; 
and the medical evidence does not show that the veteran's 
male pattern baldness and androgenic alopecia had their onset 
in service or was due to any event or incident of his active 
duty service.

8.  The veteran's genitourinary disability is a known 
clinical diagnoses: sexual dysfunction, mild partial, 
erectile; and the medical evidence does not show that the 
veteran's sexual dysfunction had its onset in service or was 
due to any event or incident of his active duty service.

9.  The veteran's abdominal pain is attributable to a known 
clinical diagnosis: gastroesophageal reflux disease; and the 
medical evidence is in equipoise as to whether current 
gastroesophageal reflux disease is related to service.

10.  The veteran's eye disability, including spasms, is 
attributable to known clinical diagnoses of presbyopia, 
hyperopia and pinguecula of both eyes; and these conditions 
did have their onset in service and were not due to any event 
or incident in service.

11.  The veteran's delusional disorder and major depression 
are known clinical diagnoses; there are no objective 
indications of memory loss or weight loss; and the medical 
evidence does not show that a delusional disorder or major 
depression had an onset in service or were due to any event 
or incident of his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
disability manifested by joint and muscle pain in the arms, 
shoulders, and legs, including due to an undiagnosed illness, 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

2.  The criteria for establishing service connection for a 
disability manifested by headaches, including due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  The criteria for establishing service connection for a 
respiratory disability, including due to an undiagnosed 
illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  The criteria for establishing service connection for a 
disability manifested by chest pains, including due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  The criteria for establishing service connection for a 
skin disability, including due to an undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

6.  The criteria for establishing service connection for a 
disability manifested by hair loss, including due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

7.  The criteria for establishing service connection for a 
disability manifested by sexual dysfunction, including due to 
an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

8.  Resolving all reasonable doubt in the veteran's favor, 
gastroesophageal reflux disease was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

9.  The criteria for establishing service connection for an 
eye disability, including due to an undiagnosed illness, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

10.  The criteria for establishing service connection for a 
psychiatric disability, other than PTSD, including due to an 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the unfavorable AOJ decisions that are the 
bases of the appeal were already decided prior to VCAA 
enactment.  The Court acknowledged in Pelegrini that, where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has a right to 
content complying notice and proper subsequent VA process.  
Pelegrine, supra at 120.

After review, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2001, July 2001, and May 2004.  In those letters, the RO 
informed the veteran of the types of evidence needed in order 
to substantiate his claims of entitlement to service 
connection for the claimed disabilities.  VA has also 
informed the veteran of the types of evidence necessary to 
establish such claims, the division of responsibility between 
the veteran and VA for obtaining the required evidence; and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such a claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Thereafter, the veteran was afforded an opportunity to 
respond, and the RO subsequently reviewed the claims again 
and issued a Statement of the Case and three Supplemental 
Statements of the Case, during the period from 2002 and 2006.  
Under these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will be assigned if a disability, is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below grants service connection for 
gastroesophageal reflux disease (GERD), and thus the RO will 
be responsible for addressing any defect with the rating and 
effective date elements when effectuating the award.  In 
addition, as the Board concludes below that the preponderance 
is against the remaining claims of entitlement to service 
connection, any question as to the appropriate rating and 
effective date to be assigned for said decided claims is 
rendered moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and post-service private and VA medical 
records including examination reports.  The veteran has been 
afforded a personal hearing, and has provided statements in 
support of his claim.    

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claims.

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
cardiovascular-renal disease and arthritis are manifested to 
a degree of 10 percent within one year after separation from 
service, this disorder may be presumed to have been incurred 
in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d) (2006).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. 38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms; 
and any diagnosed illness that the Secretary determines.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective 
indications of chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation, however, shall not be paid under this section 
if: (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.     § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from August 1974 to 
December 1974; and from September 1990 to August 1991.  The 
veteran's second period of active duty included service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  The service medical records show that the veteran 
was treated for a right ankle sprain and low back symptoms 
assessed as lumbar strain, both due to injuries; and right 
wrist symptoms including pain and slight limitation of 
motion.  Other than that, there are no indications in the 
service medical records of any treatment for problems with 
joint and muscle pain in the arms, shoulders, and legs or 
elsewhere.  

Regarding the other claimed conditions, the veteran was 
treated in 1979 for a runny nose, which was assessed as 
pharyngitis, possible tracheobronchitis.  The report of a 
December 1988 examination (not during an active service 
period) shows the veteran was found to have borderline 
diastolic hypertension.  Otherwise, there are no indications 
in the service medical treatment records of any treatment or 
problems referable to any of the other claimed (non-joint and 
muscle pain) conditions.    

During a June 1991 examination for the purpose of 
redeployment, the veteran reported on his report of medical 
history only that he had recurrent back pain.  On examination 
there was no abnormality noted relevant to the claimed 
conditions.

The veteran completed a Persian Gulf Registry Questionnaire 
in January 1995, in which he replied to questions regarding 
conditions he was exposed to between October 1990 and July 
1991 while he was in the Persian Gulf, including in Saudi 
Arabia and Kuwait.  He stated that he worked in maintenance 
of vehicles and equipment, and was exposed to native elements 
and was not involved in direct combat.  He stated that since 
returning, he had intermittent rashes, shoulder pains, knee 
pains, and intermittent foot pain and swelling.  He indicated 
that his weight was stable, and that he had problems getting 
to sleep.  He stated that he had a lot of sinus congestion 
and sneezing; and intermittent shoulder, knee, back, and foot 
pain.  He indicated that he had no problems with his head, 
including eyes, ears (except for mild decrease in hearing), 
nose, neck, and throat.  He indicated that he had no problems 
with his respiratory, cardiovascular, gastrointestinal, 
genitourinary, hemopoietic, lymphatic systems, and 
neuropsychiatric systems.

On examination at that time, in terms of general appearance 
and mental status, the veteran appeared well nourished and 
well appearing.  Examination of the head and neck and eyes 
was negative for problems.  The nose had swollen red 
turbinates.  Examination of the mouth, throat, and chest was 
negative for problems; and the lungs had good expansion and 
were clear to auscultation.  On examination of the 
cardiovascular system the veteran had a regular rhythm and 
rate of pulse, with II/VI holosystolic murmur at the left 
lower sternal border.  The abdomen was soft and nontender, 
with positive bowel signs, and negative for 
hepatosplenomegaly.  There was an appendectomy scar.  There 
were no problems with the extremities.  Gross neurological 
examination was normal.  Strength was 5/5.  Deep tendon 
reflexes were 2+ with normal sensation.  The skin showed 
small bumps on the forehead.  Examination of the lymphatics 
was negative.

Subsequent medical evidence is discussed below in the context 
of the analysis of the respective claimed disabilities.  The 
Board does note that during a November 2001 VA general 
examination, the examiner concluded with a comment that no 
undiagnosed illness referable to the Gulf War was found on 
examination.

A.  Joint and Muscle Pain in the Arms, Shoulders, and Legs

The veteran has established service connection for 
lumbosacral strain, right carpal tunnel syndrome, and 
residuals of right wrist injury.  Service connection for a 
right knee disorder has been denied on a direct basis, and 
the veteran is not claiming that disorder as related to an 
undiagnosed illness.  The appeal does not involve these 
disabilities.

With respect to the claim of joint and muscle pain in the 
arms, shoulders, and legs, the evidence shows that the 
veteran received treatment for various diagnosed conditions, 
including disorders of the back, wrist, and right knee.  The 
February 2006 VA examination report shows that the veteran 
reported complaints of right upper extremity pain, and 
occasional cramps of both calves, which the examiner included 
in the enumerated diagnoses.  However, that report does not 
contain any findings that the veteran had objectively 
exhibited signs or symptoms involving joint or muscle pain 
involving the arms, shoulders, and legs.  Further, the 
veteran himself reported at that time that he feels better 
now, that he is not really bothered by muscle pain in the 
legs, and had spasms there only rarely.  Thus, in this case, 
evidence does not establish that the veteran has objectively 
exhibited signs or symptoms involving joint and/or muscle 
pain which are manifestations of an undiagnosed illness.  
Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for this condition.

Moreover, service connection on a direct basis is not 
warranted for a disability manifested by joint and muscle 
pain in the arms, shoulders, and legs.  Here, the veteran's 
service medical records are negative for joint or muscle pain 
involving the arms, shoulders or legs in service, except for 
a right ankle sprain and low back symptoms assessed as lumbar 
strain, both due to injuries; and right wrist symptoms, which 
have been associated with the service-connected residuals of 
a right wrist injury.  Otherwise, service medical records 
during the veteran's active service does not show any 
indication of joint and/or muscle pain involving the arms, 
shoulders or legs.

In addition, there is no competent evidence which links any 
orthopedic (joint) disability to service other than of 
lumbosacral strain, right carpal tunnel syndrome, and 
residuals of right wrist injury.  During a November 2001 VA 
general examination, the examiner found no other aching 
joints or muscle pains during examination other than for the 
back, wrist, and right knee; and neurologic evaluation was 
normal.  The report of a February 2006 VA examination 
contains diagnoses including right carpal tunnel syndrome 
status post release with residual findings per EMG; 
osteoarthritis right thumb at the metaphalangeal joint; and 
probable neuroma right medial knee/leg.  The examiner opined 
that these were not related to service.  For theses reasons, 
and as discussed in detail above, service connection on a 
direct basis for a disability manifested by joint and muscle 
pain in the arms, shoulders, and legs is not warranted.

B.  Headaches 

With respect to the veteran's headaches, the Board notes that 
these conditions have been attributed to a known clinical 
diagnosis, namely frequent episodic tension type headaches, 
as reflected in the February 2006 VA examination report.  
Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for the claimed condition, as 
it has been attributed to a known diagnosis.

Moreover, service connection on a direct basis is not 
warranted for the condition.  The veteran's service medical 
records are negative for diagnoses or treatment for such 
condition in service.  

And there is no post-service medical evidence that links this 
condition to service or to a period of active service.  
During a March 1997 VA neurological examination, the veteran 
reported complaints of headaches for two years.  After 
examination the diagnosis was headaches, no neurological 
sequela, mild; and no psychiatric disorder found.

During a November 2001 VA general examination, the veteran 
reported no complaints of headaches and there are no relevant 
findings or diagnosis.

During a February 2006 VA examination for neurological 
disorders, the veteran reported that he had headaches that 
started while in the military in the early 1990s.  The 
examiner at that time noted that the first written report of 
the veteran's headaches was found in a note from the veteran 
dated in October 1994 requesting service connection for the 
condition.  As noted by that examiner, despite multiple notes 
from multiple physicians detailing back pain up until the 
veteran's 1994 note, none of those mentions complaints of 
headaches.

After the February 2006 examination, the examiner stated that 
the veteran did suffer from headaches meeting the criteria 
for "frequent episodic tension type headaches."  The 
examiner opined that there was no evidence that the veteran's 
tension type headaches had their onset during military 
service, or were caused by an incident during service.  He 
further opined that there was no evidence that the veteran's 
tension type headaches were causing the veteran any chronic 
disability of any kind.  

Based on the foregoing, service connection on a direct basis 
for the claimed headaches is not warranted.  The 
preponderance of the evidence is against the claim that his 
that his tension type headaches are related to service.

C.  Respiratory Disorder, Including Shortness of Breath and 
Sinusitis

With respect to the veteran's respiratory complaints, the 
Board notes that-as  reflected in the most recent VA 
examination on this issue, in January 2006-these complaints 
have been attributed to known clinical diagnoses, namely 
allergic rhinitis; and right inferior turbinate synechia, 
excoriation in cocaine user.  Presumptive service connection 
due to service in the Persian Gulf is therefore not warranted 
for these conditions, as they have been attributed to known 
diagnoses.

With respect to the claimed sinusitis, in the January 2006 VA 
examination the examiner opined that the veteran did not 
describe symptoms of sinusitis.  The examiner noted on 
examination that the veteran did not have mucopurulence to 
suggest active sinus disease; and that the veteran's symptoms 
were more consistent with a diagnosis of rhinitis; and that 
the rhinitis may be a symptom of cocaine use.  Thus, there 
are no objective indications, and evidence in this case does 
not support a finding that the veteran has sinusitis despite 
earlier indications of that disorder during a November 2001 
VA general examination.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for these conditions.  The veteran's 
service medical records are negative for diagnoses or 
treatment for such conditions in service.  And there is no 
post-service medical evidence that links a diagnosed allergic 
rhinitis or right inferior turbinate synechia condition to 
service or to a period of active service.  During a November 
2001 VA general VA examination, the examiner found no COPD 
(chronic obstructive pulmonary disease).  Further, during the 
most recent examination, the veteran admitted to using 
cocaine, and the examiner linked associated symptoms to that.

D.  Chest Pain, Including an Enlarged Left Ventricular 
Hypertrophy and Left Atrial Enlargement

With respect to the veteran's claimed chest pain, including 
enlarged left ventricular hypertrophy and left atrial 
enlargement, the Board notes that these conditions have been 
attributed to known clinical diagnoses, namely left 
ventricular hypertrophy and left atrial enlargement.  This is 
reflected in the report of a March 1997 VA examination of the 
heart; and in the most recent examination report, dated in 
February 2006, which contains an assessment of those cardiac 
disorders; and an assessment that the veteran had no chest 
pain or cardiac symptoms reported at that time.  

Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for these conditions, as they 
have been attributed to known diagnoses.  Nor, as reflected 
in the 2006 examination report, is presumptive service 
connection warranted for a condition manifested by chest 
pain, as the objective indications and evidence in this case 
do not support a finding that the veteran has chest pain 
presently.  Nevertheless, the 2006 examiner opined that if 
the veteran does have chest pain, it, as well as left 
ventricular hypertrophy and left atrial enlargement are 
associated with a known clinical diagnosis of hypertension.  

Moreover, the Board notes that service connection on a direct 
basis is not warranted for the claimed conditions.  Service 
medical records include the report of a December 1988 
examination (not during an active service period) that shows 
the veteran was found to have borderline diastolic 
hypertension.  However, there are no service medical records 
during a period of active service showing treatment for the 
claimed conditions of chest pain, with enlarged left 
ventricular hypertrophy and left atrial enlargement.  

And there is no post-service medical evidence that links the 
claimed conditions to service or to a period of active 
service.  During VA examination in January 1995, the veteran 
had a regular rhythm and rate of pulse, with II/VAI 
holosystolic murmur at the left lower sternal border; there 
were no findings of any chest pain or enlarged left 
ventricular hypertrophy or left atrial enlargement.  The 
first diagnosis of these is shown in the March 1997 VA heart 
examination.  

During a November 2001 VA general examination the veteran did 
not report any chest pain or cardiovascular complaints.  The 
diagnoses after examination included history of left atrial 
and left ventricular enlargement by electrocardiogram; 
abnormal EKG; normal physical examination and asymptomatic 
for heart symptoms.  

The report of the February 2006 VA heart examination shows 
that the examiner provided an opinion after examination that: 
the diagnosed condition did not have its onset during service 
and was not caused by an incident during service.  

Based on the foregoing, service connection on a direct basis 
is not warranted for the veteran's claimed chest pain, 
including enlarged left ventricular hypertrophy and left 
atrial enlargement.   

E.  Skin Condition

With respect to the veteran's skin condition, the Board notes 
that this condition has been attributed to known clinical 
diagnoses, namely groin pruritus, as reflected in the most 
recent VA skin examination in January 2006.  Presumptive 
service connection due to service in the Persian Gulf is 
therefore not warranted for this condition, as it has been 
attributed to a known diagnosis.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for this condition.  The veteran's 
service medical records are negative for diagnoses or 
treatment for a skin conditions in service.  And there is no 
post-service medical evidence that links this condition to 
service or to a period of active service.  During a March 
1997 VA examination for skin disorders, the veteran made no 
referable complaints, and there are no relevant findings or 
diagnosis of a skin disorder-other than the diagnosis of 
male pattern baldness discussed below.  Similarly, during a 
November 2001 VA general examination, the found the veteran 
to have male pattern baldness, otherwise examination of the 
skin was not remarkable.

During the VA skin examination in October 2004, groin 
pruritus was diagnosed.  In an addendum later in October 
2004, a different examiner found no evidence of active 
dermatitis.  This was apparently reviewed again in January 
2006, at which time the examiner stated there was no change 
in the opinion given in the October 2004 addendum, in other 
words, no evidence of active dermatitis. 

Consequently, as the current findings do not show a current 
skin disorder linked to service, service connection on a 
direct basis for a skin condition is not warranted.

F.  Hair Loss

Based on the foregoing, with respect to the veteran's hair 
loss, the Board notes that these conditions have been 
attributed to known clinical diagnoses, namely male pattern 
baldness, as reflected in the diagnosis contained in a March 
1997 VA examination; and in a November 2001 VA general 
examination that contains a diagnosis of male pattern 
baldness, normal.  During the latter examination, the 
examiner also commented that there was no undiagnosed illness 
found during examination.  Most recently during the January 
2006 VA skin examination, the assessment was androgenic 
alopecia; the examiner assured the veteran that this was a 
normal occurrence.

Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for the hair loss condition, 
as it has been attributed to a known diagnosis.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for the hair loss condition.  The 
veteran's service medical records are negative for diagnoses 
or treatment for such condition in service.  And there is no 
post-service medical evidence that links this condition to 
service or to a period of active service.  As noted above, 
the examiners have found this to be a normally occurring 
condition unrelated to an incident of service.  Consequently, 
service connection on a direct basis for the hair loss 
disorder is not warranted.

G.  Sexual Dysfunction

During a March 1997 VA examination the veteran reported that 
he was having problems with impotence, and could only perform 
sex approximately two times a month.  On examination, the 
examiner noted findings of partial loss of function; no 
penile deformity; erectile power preserved; and the examiner 
indicated that impotence was not permanent.  The diagnosis 
was that there was a history of impotence with normal 
examination.

During a November 2001 VA general examination, the veteran 
reported that he had difficulty with erections and 
maintaining them.  On examination the examiner made findings 
that the veteran retained the ability to have erections and 
to have ejaculation; and that he had normal external male 
genitalia.  After examination, the diagnoses included sexual 
dysfunction, mild partial, erectile.  The examiner concluded 
with an opinion that no undiagnosed illness in reference to 
the Gulf War was found on examination.

During a June 2006 VA genitourinary examination the veteran 
reported that he did have erections with enough tumescence 
for intercourse, but not with the same frequency or strength 
of erection as before his service period.  The examiner 
opined that he could not say with any certainty whether this 
was due to normal aging, sequelae of hypertension, PTSD, 
depression, or if it even exists.  The examiner opined that 
he could not comment on whether this subjective condition 
arose from service, or even if it began during that period.  
The examiner concluded with a finding that the veteran did 
not have objective indications of chronic disability from a 
genitourinary perspective. 

Based on the foregoing, the medical evidence does not show 
that the veteran has a chronic genitourinary disorder, or any 
objective indications of such disorder.  Accordingly, the 
claim must be denied on both a presumptive and a direct 
basis.  To the extent that the veteran has been diagnosed 
with sexual dysfunction-mild partial, erectile, as this 
represents a known diagnosis, presumptive service connection 
due to service in the Persian Gulf is not warranted, as it 
has been attributed to a known diagnosis.  

During the June 2006 VA genitourinary examination, the 
assessment was that the veteran had elevated Cr, which the 
examiner noted can be due to long-standing hypertension.  
Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for this condition, as it has 
been attributed to a known diagnosis.

The Board notes that service connection on a direct basis is 
not warranted for these conditions.  The veteran's service 
medical records are negative for diagnoses or treatment for 
any sexual dysfunction condition in service.  And there is no 
post-service medical evidence that links any such condition 
to service or to a period of active service.  Consequently, 
service connection on a direct basis is not warranted.

H.  Abdominal Pain

With respect to the veteran's abdominal pains, this condition 
has been attributed to a known clinical diagnoses, namely 
gastroesophageal reflux disease (GERD), as reflected in a 
March 2006 VA examination report.  Presumptive service 
connection due to service in the Persian Gulf is therefore 
not warranted for the condition f abdominal pain on a 
presumptive basis, as it has been attributed to a known 
diagnosis of GERD.

Review of the veteran's service medical records do not reveal 
any records showing evidence obviously referable to GERD.  

The report of a March 2006 VA gastrointestinal examination 
shows that the veteran endorsed that he had GERD, which was 
well-controlled with medication.  The examiner reviewed all 
of the claims file records including service medical records, 
and noted that there was no mention of abdominal pain in the 
records, but there was mention of gastroesophageal reflux.  

The examiner noted that the veteran did not have symptoms of 
GERD upon entering service and it was unclear from the 
records when his symptoms began.  The examiner opined that it 
is at least as likely as not that the chronic GERD began 
while the veteran was in service; and that it was unlikely 
that the GERD is directly related to any incident of service.  
The examiner also opined that it is at least as likely as not 
that the abdominal symptoms in question were those related to 
reflux disease, including burning sensation and bad taste in 
the mouth in the morning.  The examiner noted as well, that 
all abdominal examinations have noted no tenderness or other 
abnormalities.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is as likely as not that 
the claimed stomach condition diagnosed as GERD, is 
etiologically related to the veteran's service, based on the 
examiner's opinion that it is at least as likely as not that 
the chronic GERD began while the veteran was in service.  
There are no opposing opinions.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, it is the judgment 
of the Board that service connection is warranted for 
gastroesophageal reflux disease.

I.  Eye Condition, Including Spasms

The Board notes that the veteran has been diagnosed with 
presbyopia, hyperopia of both eyes, and pinguecula of both 
eyes, as reflected in a November 2001 VA examination of the 
eyes.  Thus, symptoms associated with those conditions have 
been attributed to known clinical diagnoses.  Presumptive 
service connection due to service in the Persian Gulf is 
therefore not warranted for these conditions, as they have 
been attributed to known diagnoses.

With respect to the claimed spasms, during the November 2001 
VA examination, the veteran claimed that he was unaware of 
any history of eye spasms.  During a May 2006 VA examination, 
the veteran reported that he had occasional spasms of his 
lids.  He was unable to associate this with any specific 
medication, time of day, or other conditions, and could not 
say a specific time when they first began. The examiner noted 
that examination at that time was benign with 20/20 vision 
with correction, and no lid twitches or spasm seen.  After 
examination the impression was normal eye examination; and 
that the veteran did not have blepharospasm or hemifacial 
spasm.  The examiner opined that it is possible that the 
veteran had a lid twitch that may be associated with stress, 
tiredness, or medication use; but that a twitch was not 
observed on examination.

Based on the foregoing, with respect to the veteran's claim 
of spasms, the Board observes that the objective indications 
and evidence in this case do not support a finding that the 
veteran has spasms.  Objective indications of chronic 
disability, must include both "signs," in the medical sense 
of objective evidence perceptible to a physician, and other, 
non-medical indicators that are capable of independent 
verification.   In this case, there are no objective 
indicators of spasms involving the eyes in the record.  
Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for this condition.  

Moreover, the Board notes that service connection on a direct 
basis is not warranted for any eye condition.  The veteran's 
service medical records are negative for diagnoses or 
treatment for any eye conditions in service.  And there is no 
post-service medical evidence that shows a diagnosis 
associated with eye lid spasms.   

The Board notes that hyperopia, presbyopia, and pinguecula 
was part of the diagnosis in November 2001.  Pinguecula is 
defined as a yellowish spot of proliferation on the bulbar 
junctiva, seen in elderly people.  See Dorland's Illustrated 
Medical Dictionary 1295 (28th ed. 1994).  There is no 
evidence to link this to service.  

Hyperopia and presbyopia are errors of refraction, which are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07.  The record does 
not reflect any superimposed disease or injury during the 
veteran's period of military service.

Consequently, service connection on a direct basis for these 
disorders is not warranted.

J.  Psychiatric Disability, to Include Memory Loss, Weight 
Loss, a Delusional Disorder, and Major Depression

The Board notes that the veteran has been diagnosed with 
delusional disorder, paranoid type, and with major 
depression, moderate, with psychotic features, as reflected 
in reports of November 2001 VA examinations for eating 
disorders (mental disorders) and for mental disorders (except 
PTSD and eating disorders).  Thus, a delusional disorder and 
major depression are known clinical diagnoses; and symptoms 
associated with those conditions have been attributed to 
known clinical diagnoses.  In sum, presumptive service 
connection due to service in the Persian Gulf is not 
warranted for the claimed conditions of a delusional disorder 
and major depression, as they are known clinical diagnoses.

With respect to the claim of having memory loss or weight 
loss, as due to an undiagnosed illness, the evidence does not 
establish that the veteran has objectively exhibited signs or 
symptoms involving memory loss or weight loss.  Regarding 
both, in an April 2006 VA examination report, the examiner 
made findings that the veteran did not have memory loss or 
weight loss.  Also, with respect to the issue of the presence 
of memory loss, during an earlier VA mental disorders 
examination in November 2001, the examiner found that the 
veteran's memory, both remote and recent, appeared to be 
good.  

Also, there are no objective indications of a problem of 
weight loss.  During a VA general examination in November 
2001, the veteran's height and weight were measured to be 65 
inches and 178 pounds, respectively, with a maximum weight of 
180 pounds.  During examination of the abdomen, the examiner 
noted that the veteran did not complain of appetite and/or 
indigestion, and that he stated he tries to not gain weight.  
The report of a November 2001 VA examination for eating 
disorders (mental disorders) contains no findings to show 
that the veteran has objectively exhibited signs or symptoms 
involving weight loss. 

Inasmuch as objectively exhibited signs or symptoms involving 
memory loss or weight loss are not demonstrated by the 
record, presumptive service connection as due to service in 
the Persian Gulf is not warranted for a disability manifested 
by memory loss or weight loss.

Moreover, the Board determines that service connection on a 
direct basis is not warranted for delusional disorder, major 
depression, memory loss, or weight loss.  The veteran's 
service medical records are negative for any complaints, 
diagnoses or treatment for such conditions in service.  There 
is no post-service medical evidence that links any delusional 
disorder or major depression to service or to a period of 
active service; or objective evidence of disorder associated 
with memory loss or weight loss.  

Furthermore, during the most recent VA examination on this 
matter, in April 2006, the examiner found that the veteran 
did not have significant features of major depression; memory 
loss, delusional disorder, or weight loss.  At that time, the 
examiner made a diagnosis instead, that the veteran's 
psychiatric disorder was associated with a diagnosis of PTSD.  
Consequently, as the evidence does not show that the veteran 
has delusional disorder, major depression, memory loss, or 
weight loss linked to service, service connection on a direct 
basis for these conditions is not warranted.

In the April 2006 VA examination report the examiner 
concluded that the veteran's psychiatric disorder was 
associated with the known clinical diagnosis of PTSD.  The 
examiner found that the veteran did manifest some paranoid 
traits; however the examiner noted that the degree of 
paranoia was consistent with a diagnosis of PTSD.  
Presumptive service connection due to service in the Persian 
Gulf is therefore not warranted for a disability manifested 
by paranoia or for PTSD, as these are associated with a known 
diagnosis of PTSD.  Service connection for a psychiatric 
disorder of PTSD, including associated symptomatology, on a 
direct basis is addressed in the remand section below. 

K.  Conclusions

Although the veteran believes that the claimed conditions are 
present and are due to his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, as discussed above, the 
claims for service connection (other than service connection 
for GERD) must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claims 
(except for service connection for GERD), the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an undiagnosed illness 
manifested by joint and muscle pain in the arms, shoulders, 
and legs, is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by headaches, is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by a respiratory disorder, including shortness of 
breath and sinusitis, is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by chest pain, including an enlarged left 
ventricular hypertrophy and left atrial enlargement, is 
denied.

Entitlement to service connection for an undiagnosed illness 
manifested by a skin condition, is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by hair loss, is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by sexual dysfunction, is denied.

Entitlement to service connection for gastroesophageal reflux 
disease, is granted.

Entitlement to service connection for an undiagnosed illness 
manifested by an eye condition, including spasms, is denied.

Entitlement to service connection for an undiagnosed illness 
manifested by a psychiatric disorder comprised of memory 
loss, weight loss, a delusional disorder, and major 
depression, is denied.


REMAND

Above, the Board has denied entitlement to service connection 
for a psychiatric condition claimed as a chronic disability 
resulting from an undiagnosed illness; to include symptoms of 
memory loss, weight loss, and associated with symptoms 
diagnosed as a delusional disorder, and major depression.  

The Board also determines that additional development is 
necessary in the current appeal regarding any claimed 
psychiatric disorder other than as denied above, to include 
PTSD.  

The report of an April 2006 VA examination for mental 
disorders shows that during that examination, the examiner 
diagnosed a psychiatric disorder of post-traumatic stress 
disorder.  The examiner opined that the PTSD had its onset 
during military service, and that the primary stressor for 
the PTSD was his exposure to combat in the Desert Storm 
conflict in 1991.  As yet, however, a claimed stressor has 
not been verified.  

The record reflects that the veteran served in the Army/U.S. 
Army Reserves on active duty in South West Asia from November 
1990 to July 1991 in support of operation Desert 
Shield/Desert Storm.  The veteran has reported several 
stressors associated with his claimed PTSD.  These are 
contained in VA medical records.  The RO has not attempted to 
verify the veteran's reported stressors.  

As there is a PTSD diagnosis, the RO should attempt to verify 
any claimed but unverified stressors, which are specified in 
the instructions below.  On remand, his entire personnel file 
must be obtained to determine the unit to which he was 
assigned or attached during the alleged PTSD stressor.  Any 
relevant information should then be forwarded to the U. S. 
Armed Services Center for Unit Records Research (USASCURR) in 
an attempt to verify the alleged PTSD stressor(s).

In this connection, the RO should request a copy of the 
veteran's official military personnel file (OMPF) from the 
National Personnel Records Center (NPRC).  The veteran's DD 
Form 214 at the time of his release from active duty in 1991 
shows that his last duty assignment was with the 398th Supply 
Co. with duty at Fort Bragg, N.C.; and the command to which 
he was transferred was HQ 120th ARCOM Building, Fort Jackson, 
South Carolina.  

After obtaining any additional records from NPRC, USASCURR, 
and other sources, the RO should determine whether there are 
any claimed stressors which are verified.  Thereafter, if a 
stressor is verified, the RO should request that the medical 
doctor examiner from the April 2006 VA examination for mental 
disorders provide an addendum containing an opinion as to 
whether there is an etiological relationship between the 
diagnosis of PTSD and any verified stressor(s).  

If that medical doctor is not available, then an examination 
by another medical specialist should be conducted to 
determine the nature and etiology of any psychiatric 
disability including PTSD.  If a diagnosis of PTSD is made 
during the examination, an opinion should be obtained as to 
whether there is a link between that diagnosis and any 
verified stressor(s).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records of treatment for 
his psychiatric condition, covering the 
period from April 2006 to the present.

2.  The RO should request that the 
veteran provide as much information as 
possible concerning the specific 
circumstances of his alleged stressors, 
such as the dates, locations, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.

3.  Request all of the veteran's relevant 
service personnel records, including his 
official personnel file (OMPF).  This 
should include but not be limited to any 
records pertaining to his duty 
assignments in support of operation 
Desert Shield/Desert Storm in Southwest 
Asia between November 1990 and July 1991, 
when he asserts that he experienced the 
PTSD stressors at issue.  

Send USASCURR copies of the personnel 
records obtained that show the veteran's 
service dates, duties, and units of 
assignment, etc.  Specifically ask 
USASCURR or, if necessary, the National 
Personnel Records Center (NPRC) for any 
morning reports during this relevant time 
period.

The RO should prepare a summary of all of 
the claimed stressors reported by the 
veteran which may be verifiable which are 
associated with episodes during service.  
That summary should be sent to USASCRUR.  
The USASCRUR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources which may 
have pertinent information, including but 
not limited to, any morning reports 
during this relevant time period from 
November 1990 to July 1991.

Inform the USASCRUR that service records 
show that the veteran was in Southwest 
Asia from November 1990 to July 1991.  As 
shown in the DD Form 214 during that 
time, his last duty assignment and major 
command was with the 398th Supply Co.  
His primary specialty was listed as light 
wheel vehicle mechanic.  The veteran 
described his principal stressors during 
VA examination for mental disorders in 
November 2001 and April 2006.  The 
USASCRUR should be requested to provide 
any corroborative information pertaining 
to any claimed stressor episode in 
service reported by the veteran, 
including but not limited to the 
following claimed stressors (the RO 
should also add to this list any other 
stressor episode reported by the veteran 
pursuant to item number two above):

(a)  The veteran was fired upon by enemy 
troops, and viewed corpses in the combat 
zone through which he drove, while 
driving a truck performing his duties as 
supply chain work.  

(b) He saw action in Saudi Arabia; and 
saw bombing and scuds dropping.  He was 
in a supply unit.  A Scud hit a building 
where he normally placed equipment.  
People were killed during that incident 
and he saw the dead people.   

4.  After receiving a response from 
USASCRUR, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.  If no combat action or 
stressor has been verified, the RO should 
so state in its report.  The RO's report 
should be added to the claims file.

5.  If and only if a claimed stressor is 
verified, then the RO should forward the 
claims folder to the VA examiner who 
conducted VA examination for mental 
disorders of April 2006, if available, to 
obtain an addendum to that examination.  
If that examiner is unavailable, the case 
is to be referred to another appropriate 
VA specialist.  

If any examiner determines that 
additional examination of the veteran is 
necessary in order to determine the 
nature and etiology of any psychiatric 
illness, to include PTSD, such 
examination should be conducted.  In that 
case, all indicated tests are to be 
conducted.

The claims folder and a copy of this 
Remand must to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO is to 
inform the examiner that only the 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify whether one or more stressors 
found to be established by the record was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the verified inservice 
stressors.  A complete rational of any 
opinion expressed should be included in 
the examination report.

6.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently 
in appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

7.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


